Louis D. Levinson,
                                                               International Financial Group,
                                                                   Inc., Guilford Specialty
                                                                   Group, Inc., Guilford /s


                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 20, 2014

                                   No. 04-14-00606-CV

 ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                            v.

  Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
           Guilford Insurance Company, and The Burlington Insurance Company,
                                       Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-09550
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
      Appellees' unopposed first motion to extend time for filing brief is hereby GRANTED.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court